Value Line U.S. Government Money Market Fund, Inc. (Ticker Symbol: VLCXX) S U M M A R YP R O S P E C T U S M A Y 1 , 2 0 1 1 Before you invest, you may want to review the Fund’s Prospectus and Statement of Additional Information, which contain more information about the Fund and its risks. You can find the Fund’s Prospectus, Statement of Additional Information and other information about the Fund at www.vlfunds.com/home. You can also get this information at no cost by calling 800-243-2729 or by sending an email request to info@vlfunds.com. The current Prospectus and Statement of Additional Information dated May 1, 2011, are incorporated by reference into this Summary Prospectus. #00079988 F U N D S U M M A R Y Investment objective The Fund is a money market mutual fund whose investment objective is to secure as high a level of current income as is consistent with maintaining liquidity and preserving capital. Fees and expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. There are no shareholder fees (fees paid directly from your investment). Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees % Other Expenses % Total Annual Trust Operating Expenses % Less: 12b-1 Fee waiver* –0.25 % Net Expenses % *
